Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 31, 2016 is entered into by and among OAKTREE CAPITAL MANAGEMENT, L.P., a
Delaware limited partnership, OAKTREE CAPITAL II, L.P., a Delaware limited
partnership, OAKTREE AIF INVESTMENTS, L.P., a Delaware limited partnership,
OAKTREE CAPITAL I, L.P., a Delaware limited partnership (each a “Borrower” and
collectively, the “Borrowers”); the Lenders (as defined in the Credit Agreement
referred to below); and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined in this Amendment
shall have the same meanings in this Amendment as set forth in the Credit
Agreement defined below.

WHEREAS, the above mentioned parties have previously entered into that certain
Credit Agreement, dated as of March 31, 2014 (as amended by that certain First
Amendment to Credit Agreement, dated as of November 3, 2014, the “Credit
Agreement”).

WHEREAS, the Borrowers have requested an extension of the Maturity Date and
certain other amendments to the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders, on the terms and subject to the conditions
set forth herein, have agreed to so amend the Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree,
except as otherwise set forth herein, as of the Second Amendment Effective Date
as follows:

SECTION 1. Amendments. On the terms of this Amendment and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows as of the Second Amendment
Effective Date:

(a) Alternate Base Rate. The definition of “Alternate Base Rate” in Section 1.1
of the Credit Agreement is hereby amended by adding the following sentence at
the end thereof:

“Notwithstanding the foregoing, if the One Month LIBOR Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.”

(b) Assets Under Management.

(i) The definition of “Assets Under Management” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Assets Under Management” means the Net Asset Value of all assets managed by OCG
and its subsidiaries and affiliates (other than any assets held in CLOs), plus
the amount of (a) any undrawn capital that may be called from investors in all
investment funds managed by OCG and its subsidiaries and affiliates pursuant to
the capital commitments of such investors to such investment funds,
(b) fund-level leverage that generates management fees, and (c) the aggregate
par value of collateral assets and principal cash held by CLOs of OCG and its
subsidiaries and affiliates. As used in this definition, “Net Asset Value”
means, as of any date, the

 

1



--------------------------------------------------------------------------------

value of all assets of an investment fund or account (including cash and accrued
interest and dividends) less all liabilities of such investment fund or account
(including accrued expenses and any reserves established for contingent
liabilities).

(ii) Section 5.1(e) of the Credit Agreement is hereby amended by replacing the
phrase “within 45 days after the end of each fiscal quarter of the Borrowers”
with the phrase “concurrently with any delivery of financial statements under
clauses (a) or (b) above,”.

(c) Combined EBITDA. The definition of “Combined EBITDA” in Section 1.1 of the
Credit Agreement is hereby amended by (x) replacing the phrase “any other
non-cash charges” with the phrase “any non-cash charges” and (y) replacing the
phrase “December 31, 2013” with the phrase “December 31, 2015”.

(d) Defaulting Lender. The definition of “Defaulting Lender” in Section 1.1 of
the Credit Agreement is hereby amended by (i) inserting the phrase “or
(g) become the subject of a Bail-in Action or has a direct or indirect parent
company that has become the subject of a Bail-in Action;” immediately preceding
the phrase “provided further” therein and (ii) replacing the reference to “(f)”
in the second sentence with “(g)”.

(e) GAAP. The definition of “GAAP” in Section 1.1 of the Credit Agreement is
hereby amended by inserting the phrase “or CLOs” after the phrase “investment
funds”.

(f) Indemnified Taxes. The definition of “Indemnified Taxes” in Section 1.1 of
the Credit Agreement is amended and restated in its entirety as follows:

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
under any Loan Document.

(g) LIBOR Rate. The definition of “LIBOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:

“Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.”

(h) Maturity Date. The definition of “Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended by replacing the phrase “March 31, 2019” with
the phrase “March 31, 2021”.

(i) Subsidiary. The definition of “Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the phrase “or CLO” after the phrase
“investment fund” in the first and second sentence thereof.

(j) Effective Date.

(i) The definition of “Change in Law” is hereby amended by replacing each
reference to “the date of this Agreement” with “the Second Amendment Effective
Date”.

(ii) The definitions of “Required Lenders” and “Term Loan Commitment” in
Section 1.1 of the Credit Agreement are hereby amended by replacing each
reference to “Effective Date” with “Second Amendment Effective Date”.

 

2



--------------------------------------------------------------------------------

(iii) The definition of “Revolving Loan Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the phrase “The initial amount” with
the phrase “As of the Second Amendment Effective Date, the amount”.

(iv) The definition of “Revolving Proportionate Share” in Section 1.1 of the
Credit Agreement is hereby amended by replacing the phrase “initial Revolving
Proportionate Share” with the phrase “Revolving Proportionate Share as of the
Second Amendment Effective Date”.

(v) The definition of “Term Proportionate Share” in Section 1.1 of the Credit
Agreement is hereby amended by (i) replacing each reference to “Effective Date”
with “Second Amendment Effective Date” and (ii) replacing the phrase “initial
Term Proportionate Share” with the phrase “Term Proportionate Share as of the
Second Amendment Effective Date”.

(vi) The definition of “Total Term Loan Commitment” is hereby amended by
replacing the phrase “at any time” with the phrase “as of the Second Amendment
Effective Date”.

(vii) Section 2.17(a)(ii) of the Credit Agreement is hereby amended by replacing
each reference therein to “Effective Date” with “Second Amendment Effective
Date.”

(viii) Sections 6.1(b) and 6.2(b) of the Credit Agreement are each hereby
amended by replacing the phrase “on the date hereof” with the phrase “on the
Second Amendment Effective Date”.

(k) Section 1.1 of the Credit Agreement is further amended by adding the
following new definitions in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“CLO” means a collateralized loan obligation vehicle or similar debt
securitization vehicle or entity.

“CLO Subsidiary” means, at any time, (i) any Subsidiary that (x) manages or has
been established to manage one or more CLOs or (y) is an Affiliate of a
Subsidiary described in clause (x) that purchases or otherwise acquires and/or
retains securities, obligations or other interests in such CLO for the purpose
of, among other things, satisfying (including on a prospective basis) any
applicable risk retention laws, rules, regulations, guidelines, technical
standards or guidance of any Governmental Authority and (ii) any Subsidiary of a
Subsidiary described in the preceding clause (i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA

 

3



--------------------------------------------------------------------------------

Member Country which is a subsidiary of an institution described in clauses
(a) or (b) of this definition and is subject to consolidated supervision with
its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Non-CLO Subsidiary” means, at any time, any Subsidiary that is not a CLO
Subsidiary.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Second Amendment Effective Date” means March 31, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(l) Term Loans and Revolving Loans as of the Second Amendment Effective Date.

(i) Section 2.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Term Loans. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a term loan in Dollars to the Borrowers on the
Second Amendment Effective Date in an amount equal to its Term Loan Commitment
as in effect on the Second Amendment Effective Date. The Borrowers may not
reborrow the principal amount of a Term Loan after repayment or prepayment
thereof.”

(ii) Schedule 2.1. Schedule 2.1 of the Credit Agreement is hereby amended and
restated in its entirety with Schedule 2.1 attached hereto.

(iii) The parties hereto agree that notwithstanding anything to the contrary in
the Credit Agreement or in this Amendment, (A) the only conditions precedent to
the Term Loans made on the Second Amendment Effective Date (the “Second
Amendment Effective Date Term Loans”) shall be those conditions set forth in
Section 2 of this Amendment, (B) the Term Loans (as defined in the Credit
Agreement) outstanding on the Second Amendment Effective Date shall be converted
to and reallocated as Second Amendment Effective Date Term Loans in accordance
with the Term Loan Commitments set forth on Schedule 2.1 attached to this

 

4



--------------------------------------------------------------------------------

Amendment (and the Lenders agree to make all payments and adjustments necessary
to effect such reallocation) and (C) to the extent any Lender’s Term Loan (as
defined in the Credit Agreement) equals or exceeds such Lender’s Term Loan
Commitment set forth on Schedule 2.1 attached to this Amendment, no additional
amount will be required to be funded by such Lender on the Second Amendment
Effective Date under Section 1(l)(i) above.

(iv) The parties hereto acknowledge and agree that (x) as of the Second
Amendment Effective Date, each Lender shall have the Revolving Loan Commitment
and Revolving Proportionate Share set opposite its name on Schedule 2.1 attached
to this Amendment and (y) the outstanding Revolving Loans and Revolving
Proportionate Shares of L/C Obligations and Swing Line Loans will be reallocated
by the Administrative Agent on the Second Amendment Effective Date among the
Lenders party hereto in accordance with their Revolving Proportionate Shares set
forth on Schedule 2.1 (and the Lenders agree to make all payments and
adjustments necessary to effect such reallocation).

(m) Extension Option; Termination of Term Loan Commitment. Section 2.6(a)(i) of
the Credit Agreement is hereby amended by replacing each reference therein to
“Effective Date” with “Second Amendment Effective Date”.

(n) Increased Costs.

(i) Section 2.12(a)(ii) of the Credit Agreement is hereby amended by inserting
the phrase “(other than Taxes)” immediately following the phrase “any other
condition”.

(ii) Section 2.12(a) of the Credit Agreement is further amended by (x) adding
“or” at the end of clause (ii) thereof and (y) adding a new clause (iii) thereto
as follows:

“(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;”.

(iii) Section 2.12 of the Credit Agreement is further amended by adding thereto
the following new clause (e):

“(e) Notwithstanding the foregoing, Borrowers shall not be required to pay to
any Lender any amounts pursuant to this Section 2.12 unless such Lender has also
generally sought reimbursement for similar amounts from its similarly situated
borrowers.”

(o) Financial Condition; No Material Adverse Change. Section 3.4(b) of the
Credit Agreement is hereby amended by replacing the phrase “December 31, 2013 to
the Effective Date” with the phrase “December 31, 2015 to the Second Amendment
Effective Date”.

(p) Foreign Assets Control. Section 3.16(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(a) None of the Borrowers nor their respective Subsidiaries, or, to such
Borrower’s knowledge, officers, directors, employees, or, agents (i) is, or is
controlled by, a Designated Person; (ii) has received funds or other property
from a Designated Person; (iii) is in breach of or is the subject of any action
or investigation under any Anti-Terrorism Law; (iv) is the subject of any
Sanctions; or (v) is located, organized or resident in a country or territory
that is, or

 

5



--------------------------------------------------------------------------------

whose government is, the subject of Sanctions. None of the Borrowers nor their
respective Subsidiaries, or, to such Borrower’s knowledge, officers, directors,
employees, or, agents, engages or will engage in any dealings or transactions,
or is or will be otherwise associated, with any Designated Person. To the extent
applicable, each of the Borrowers and their respective subsidiaries is in
compliance, in all material respects, with the Patriot Act. Each Borrower has
taken and has caused its Subsidiaries to take reasonable measures to ensure
compliance with the Anti-Terrorism Laws and U.S. Foreign Corrupt Practices Act
of 1977, as amended.”

(q) Use of Proceeds. Section 5.8 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“The proceeds of the Loans and Letters of Credit will be used only to
(a) provide for the working capital and general corporate purposes of the
Borrowers and their respective Subsidiaries, including to provide the funding
necessary for the Borrowers to make capital contributions to investment
companies, funds or accounts which are managed by a member of the Oaktree
Operating Group or their respective Subsidiaries or for which such Oaktree
Operating Group member or such Subsidiary acts as a general partner or
investment manager, and, to the extent permitted under this Agreement, to make
equity distributions or fund repurchases by OCG or ControlCo of their respective
Capital Stock, to make investments, loans or advances and to fund Restricted
Payments permitted by Section 6.5 and (b) pay fees and expenses incurred in
connection with the Transactions. No part of the proceeds of any Loan or Letter
of Credit will be used directly or, to the Borrowers’ knowledge, indirectly:
(w) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulations T, U or X, (x) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, (y) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions or (z) in any other manner that
would result in the violation by any party to this Agreement of any
Anti-Terrorism Law.”

(r) CLO Subsidiaries.

(i) Combined Net Income. The definition of “Combined Net Income” in Section 1.1
of the Credit Agreement is hereby amended by inserting the phrase “Non-CLO”
immediately preceding the reference to “Subsidiary” in the parenthetical in
clause (b) therein.

(ii) Combined Total Debt. The definition of “Combined Total Debt” in Section 1.1
of the Credit Agreement is hereby amended by replacing the period at the end
thereof with a semicolon and adding the following proviso:

“provided that Consolidated Total Debt shall not include the Indebtedness of a
CLO Subsidiary so long as such Indebtedness is non-recourse to each of the
Borrowers and their respective Non-CLO Subsidiaries.”

(iii) Certain Covenants.

(1) Section 6.1 of the Credit Agreement is hereby amended by inserting the
phrase “(other than any CLO Subsidiary)” immediately following the reference to
“any Subsidiary” in clause (y) appearing in the first sentence therein.

 

6



--------------------------------------------------------------------------------

(2) Section 6.2 of the Credit Agreement is hereby amended by inserting the
phrase “(other than any CLO Subsidiary)” immediately following the reference to
“any Subsidiary” in the introductory statement preceding clauses (a) through
(i) therein.

(3) Section 6.3 of the Credit Agreement is hereby amended by (i) inserting the
phrase “(other than any CLO Subsidiary)” immediately following the reference to
“any Subsidiary” in the first sentence of clause (a) therein and (ii) inserting
the phrase “(other than CLO Subsidiaries)” immediately following the phrase
“Borrowers’ Subsidiaries” in the first sentence of clause (a) therein.

(4) Section 6.7 of the Credit Agreement is hereby amended by inserting the
phrase “(other than any CLO Subsidiary)” immediately following the reference to
“their respective Subsidiaries” appearing in the first sentence therein.

(s) Indebtedness.

(i) Capital Lease Obligations. Section 6.1(f) of the Credit Agreement is hereby
amended by replacing “$30,000,000” with “$50,000,000”.

(ii) Corporate Jet. Section 6.1(k) of the Credit Agreement is hereby amended by
replacing “$50,000,000” with “$65,000,000”.

(t) Restricted Payments. Section 6.5(b) of the Credit Agreement is hereby
amended by replacing the phrase “no Default or Event of Default shall have
occurred and be continuing or would result therefrom” with the phrase “no
Default or Event of Default under Sections 7(a), 7(b), 7(d) (as a result of
non-compliance with Section 6.8), 7(h) or 7(i) shall have occurred and be
continuing or would result therefrom”.

(u) Transactions with Affiliates. Section 6.6(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(a) (x) in the ordinary course of business or (y) at prices and on terms and
conditions not less favorable to a Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties”.

(v) Minimum AUM. Section 6.8(b) of the Credit Agreement is hereby amended by
replacing “$50,000,000,000” with “$60,000,000,000”.

(w) Right of Setoff. Section 9.8 of the Credit Agreement is hereby amended by
inserting the phrase “or CLOs” after the phrase “or any investment funds” in the
first sentence therein.

(x) EU Bail-In. Article IX of the Credit Agreement is hereby amended by adding
the following new Section 9.20:

“Section 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

7



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(y) Schedules. Schedules 3.6, 3.13, 6.1, 6.2, 6.6 and 6.7 of the Credit
Agreement are hereby amended and restated in their entirety with Schedules 3.6,
3.13, 6.1, 6.2, 6.6 and 6.7 attached to this Amendment, respectively.

SECTION 2. Conditions Precedent to the Effectiveness of this Amendment. The
provisions of Section 1 above are conditioned upon, and such provisions shall
not be effective until, satisfaction of the following conditions (the first date
on which all of the following conditions have been satisfied being referred to
herein as the “Second Amendment Effective Date”):

(a) The Administrative Agent shall have received:

(i) this Amendment, duly executed and delivered by the Borrowers, the Lenders
and the Administrative Agent;

(ii) a Revolving Loan Note or amended and restated Revolving Loan Note in favor
of each Revolving Lender requesting the same; and

(iii) a Term Loan Note or amended and restated Term Loan Note in favor of each
Term Lender requesting the same.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Second
Amendment Effective Date) of Munger, Tolles & Olson LLP, special counsel for the
Borrowers, covering such matters relating to this Amendment as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the transactions contemplated herein and any other legal
matters relating to the Borrowers, this Amendment or the

 

8



--------------------------------------------------------------------------------

transactions contemplated herein, all in form and substance satisfactory to the
Administrative Agent.

(d) The Administrative Agent shall have received a certificate from each
Borrower, dated the Second Amendment Effective Date and signed by a Responsible
Officer of such Borrower, (i) confirming compliance with the conditions set
forth in paragraphs (f) and (g) of this Section 2 and (ii) setting forth the
Debt Ratings as of the Second Amendment Effective Date.

(e) The Administrative Agent, the Lenders and the Lead Arranger shall have
received (i) to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder and (ii) all fees payable to the Lead Arranger pursuant to the
engagement letter dated as of March 24, 2016, by and among the Borrowers and the
Lead Arranger.

(f) No Default or Event of Default shall have occurred and be continuing.

(g) The representations and warranties set forth in this Amendment shall be true
and correct as of the Second Amendment Effective Date.

(h) The Borrowers shall have paid all fees and expenses payable to the
Administrative Agent and the Lenders to be paid on or prior to the Second
Amendment Effective Date (including all fees and expenses of counsel to the
Administrative Agent).

SECTION 3. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided in this Amendment, the Borrowers represent and
warrant to the Administrative Agent and each Lender as follows:

(a) Power and Authority. Each Borrower has all requisite power and authority to
enter into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Amendment
(hereafter referred to as the “Amended Credit Agreement”).

(b) Authorization of Agreements. The execution and delivery of this Amendment by
the Borrowers and the performance of the Amended Credit Agreement by the
Borrowers have been duly authorized by all necessary action, and this Amendment
has been duly executed and delivered by the Borrower.

(c) Enforceability. Each of this Amendment and the Amended Credit Agreement
constitutes the legal, valid and binding obligation of the Borrowers,
enforceable against the Borrowers in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

(d) No Conflict. The execution and delivery by the Borrowers of this Amendment
and the performance by the Borrowers of each of this Amendment and the Amended
Credit Agreement do not and will not (i) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(ii) violate any applicable law or regulation other than violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (iii) violate the charter, by-laws, articles, limited
liability company

 

9



--------------------------------------------------------------------------------

agreement, limited partnership agreement or other organizational documents of
any Borrower or any Subsidiary or any order of any Governmental Authority,
(iv) violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or the assets of any
Borrower or any Subsidiary other than violations or defaults which, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (v) give rise to a right under any indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or upon the assets of any
Borrower or any Subsidiary to require any material payment to be made by any
Borrower or any Subsidiary, and (vi) result in the creation or imposition of any
Lien on any asset of any Borrower or any Subsidiary.

(e) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrowers of
this Amendment.

(f) Representations and Warranties in the Credit Agreement. The Borrowers
confirm that the representations and warranties contained in Article III of the
Credit Agreement are (before and after giving effect to this Amendment) true and
correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) as of the Second Amendment Effective Date
(after giving effect to Section 1(y) herein and except to the extent any such
representation and warranty is expressly stated to have been made as of a
specific date, in which case it shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of such specific date) and that no Default or Event of Default has
occurred and is continuing.

SECTION 4. Miscellaneous.

(a) Reference to and Effect on the Credit Agreement and the other Loan
Documents.

(i) Except as specifically amended by this Amendment and the documents executed
and delivered in connection herewith, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(ii) The execution and delivery of this Amendment and performance of the Amended
Credit Agreement shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Administrative Agent or the Lenders under, the Credit Agreement or any of
the other Loan Documents.

(iii) Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with the Credit Agreement, and the Credit
Agreement shall, where the context requires, be read and construed throughout so
as to incorporate this Amendment.

(iv) If there is any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Credit Agreement or any other Loan Document,
the terms and provisions of this Amendment shall govern.

(b) Expenses. The Borrowers acknowledge that all reasonable costs and expenses
of the Administrative Agent incurred in connection with this Amendment will be
paid in accordance with Section 9.3 of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

(c) Headings. Section and subsection headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

(d) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Transmission by telecopier of an
executed counterpart of this Amendment shall be deemed to constitute due and
sufficient delivery of such counterpart.

(e) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules other than Section 5-1401 of the General Obligations Law of the
State of New York.

(f) Loan Document. This Amendment is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.

(g) Notes. Each Lender that requests and receives an amended and restated
Revolving Loan Note and/or Term Loan Note as described in Section 2(a) agrees
to, promptly after such receipt, deliver any Note previously issued in its favor
marked “cancelled” to the Borrowers at the following address:

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention: Philip McDermott

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

OAKTREE CAPITAL MANAGEMENT, L.P. By:   /s/ David M. Kirchheimer   Name:   David
M. Kirchheimer   Title:   Principal, Chief Financial Officer By:   /s/ Jay
Wintrob   Name:   Jay Wintrob   Title:   Chief Executive Officer OAKTREE CAPITAL
II, L.P. By:   /s/ David M. Kirchheimer   Name:   David M. Kirchheimer   Title:
  Principal, Chief Financial Officer By:   /s/ Jay Wintrob   Name:   Jay Wintrob
  Title:   Chief Executive Officer OAKTREE AIF INVESTMENTS, L.P. By:   /s/ David
M. Kirchheimer   Name:   David M. Kirchheimer   Title:   Principal, Chief
Financial Officer By:   /s/ Jay Wintrob   Name:   Jay Wintrob   Title:   Chief
Executive Officer OAKTREE CAPITAL I, L.P. By:   /s/ David M. Kirchheimer   Name:
  David M. Kirchheimer   Title:   Principal, Chief Financial Officer By:   /s/
Jay Wintrob   Name:   Jay Wintrob   Title:   Chief Executive Officer

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

L/C Issuer, Swing Line Lender and a Lender

By:   /s/ Janet N. Yamamoto   Name:   Janet N. Yamamoto   Title:   Senior Vice
President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Matthew C. White   Name:   Matthew C. White   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:   /s/ Joanne Carey   Name:   Joanne Carey   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Matthew Griffith   Name:   Matthew Griffith   Title:   Executive
Director

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Edwin Soogrim   Name:   Edwin Soogrim   Title:   Director

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Erik Andersen   Name:   Erik Andersen   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:   /s/ Doreen Barr   Name:   Doreen Barr   Title:   Authorized Signatory By:
  /s/ Warren Van Heyst   Name:   Warren Van Heyst   Title:   Authorized
Signatory

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Rebecca Kratz   Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Michael King   Name:   Michael King   Title:   Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:   /s/ Di Li   Name:   Di Li   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Ronnie Glenn   Name:   Ronnie Glenn   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:   /s/ Dusan Lazarov   Name:   Dusan Lazarov   Title:   Director By:   /s/
Michael Shannon   Name:   Michael Shannon   Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Barry K. Chung   Name:   Barry K. Chung   Title:   Senior Vice
President

 

[Signature Page to Second Amendment to Credit Agreement – Oaktree]



--------------------------------------------------------------------------------

SCHEDULE 2.1

NAMES, ADDRESSES, COMMITMENTS, AND PROPORTIONATE SHARES OF THE LENDERS

 

Name of Lender

   Revolving Loan
Commitment      Revolving
Proportionate
Share     Term Loan
Commitment      Term
Proportionate
Share  

Wells Fargo Bank, National Association

   $ 83,333,333.35         16.66666667 %    $ 41,666,666.65         16.66666667
% 

Bank of America, N.A.

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

The Bank of New York Mellon

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

JPMorgan Chase Bank, N.A.

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

HSBC Bank USA, National Association

   $ 40,000,000.00         8.00000000 %    $ 20,000,000.00         8.00000000 % 

Citibank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Credit Suisse AG, Cayman Islands Branch

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Goldman Sachs Bank USA

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Morgan Stanley Bank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

MUFG Union Bank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Barclays Bank PLC

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 

Deutsche Bank AG New York Branch

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 

U.S. Bank National Association

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 

Total

   $ 500,000,000         100.00 %    $ 250,000,000         100.00 % 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

Wells Fargo Bank, National Association

333 South Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Janet N. Yamamoto

Tel. No. (213) 253-6141

Fax No. (866) 359-9230

E-mail: yamamojn@wellsfargo.com

BANK OF AMERICA, N.A.

as a Lender

Bank of America, N.A.

One Bryant Park

New York, NY 10036

Attn: Matthew White

Tel. No.: (646) 556-0081

Fax No.: (980) 819-3028

E-mail: matthew.c.white@baml.com

THE BANK OF NEW YORK MELLON

as a Lender

The Bank of New York Mellon

One Wall Street

New York, NY 10286

Attention: Joanne Carey

Tel. No. (212) 635-7159

Fax No. (212) 635-8541

E-mail: Joanne.Carey@bnymellon.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Lender

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 23

New York, New York 10179

Attention: Matthew Griffith

Tel. No. (212) 270-8197

Fax No. (212) 270-5222

E-mail: Matthew.Griffith@jpmorgan.com

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attention: Stephanie W. Lee

Tel. No. (212) 525-7629

Fax No. (212) 525-2479

E-mail: Stephanie.W.Lee@us.hsbc.com

CITIBANK, N.A.

as a Lender

Citibank, N.A.

388 Greenwich St

New York, NY 10013

Attention: Jared Lyon

Tel. No. (212) 816-2873

Fax No. (646) 441-4712

E-mail: Jared.Lyon@citi.com

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Lender

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Doreen Barr

Tel. No. (212) 325-9914

Fax No. (212) 743-2737

E-mail: Doreen.Barr@credit-suisse.com



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as a Lender

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Michelle Latzoni

Tel. No. (212) 934-3921

Fax No. (917) 977-3966

E-mail: gsd.link@gs.com

MORGAN STANLEY BANK, N.A.

as a Lender

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231

Tel: 443-627-4335

Fax: 718-233-2140

msloanservicing@morganstanley.com

MUFG UNION BANK, N.A.

as a Lender

MUFG Union Bank, N.A.

1901 Avenue of the Stars

Los Angeles, CA 90067

Attention: Gail Boyle

Tel. No. (310) 551-8962

Fax No. (310) 551 8980

E-mail: Gail.Boyle@unionbank.com



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender

Barclays Bank PLC

745 7th Avenue, 26th Floor

New York, NY 10019

Attention: Alicia Borys

Tel. No. (212) 526-4291

Fax No. (212) 526-5115

E-mail: Alicia.Borys@barclays.com

DEUTSCHE BANK AG NEW YORK BRANCH

as a Lender

Deutsche Bank AG New York Branch 60

Wall Street

New York, NY 10005

Attention: Kirk Tashjian

Tel. No. (212) 250-2468

Fax No. (212) 797-5690

E-mail: kirk.tashjian@db.com

U.S. BANK NATIONAL ASSOCIATION

as a Lender

U.S. Bank National Association

461 Fifth Avenue, 7th Floor

New York, NY 10017

Attention: Michael Ugliarolo

Tel. No. (917) 326-3101

E-mail: Michael.ugliarolo@usbank.com